

MUELLER INDUSTRIES, INC.
 
 
May 11, 2011
 
Harvey Karp
 
BY HAND
 
Dear Harvey,
 
This letter agreement (the “Agreement”) confirms our mutual understanding
regarding your entitlement to a special bonus following your retirement from
Mueller Industries, Inc. (the “Company”).
 
Subject to your continued employment with the Company through the earlier of
(x) December 15, 2011, and (y) the consummation of a “Change in Control” (as
such term is defined in the Company’s 2009 Stock Incentive Plan), you shall be
entitled to receive a lump sum cash payment (the “Special Bonus”) from the
Company in an amount equal to two million dollars ($2,000,000) (less any
applicable withholding), payable on the earlier of (i) the calendar year
following the calendar year in which you experience a “separation from service”
(as such term is defined in Treas. Reg. §1.409A-1(h)), and (ii) the occurrence
of a Change in Control.  Notwithstanding the foregoing, you shall not be
entitled to receive the Special Bonus if your employment or service, as
applicable, is terminated by the Company for “Cause” prior to the payment of the
Special Bonus. (where “Cause” shall be as defined (x) during the period during
which you are an employee of the Company, in that certain Amended and Restated
Employment Agreement by and between you and the Company, effective as of
September 17, 1997 and amended on June 21, 2004, February 17, 2005, October 25,
2007 and December 2, 2008 (the “Employment Agreement”), and (y) following a
cessation of your employment with the Company, in that certain Amended and
Restated Consulting Agreement by and between you and the Company, dated as of
October 25, 2007 and amended on December 2, 2008 (the “Consulting Agreement”)).
 
Notwithstanding anything herein to the contrary, in the event that the payment
of the Special Bonus as of any date would result in a violation of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), the payment of the Special Bonus shall be delayed for such
period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code.
 
This Agreement shall not be assignable by the Company but shall be binding upon
and inure to the benefit of any successors to all or substantially all of the
business or assets of the Company.  The Company shall require any such successor
to expressly assume in writing all obligations of the Company hereunder.  This
Agreement may not be assignable by you, but shall inure to the benefit of your
heirs, executors, administrators and legal representatives.
 
Prior to payment, the Special Bonus shall continue for all purposes to be a part
of the general assets of the Company and subject to the claims of its general
creditors, and no person other than the Company shall have, by virtue of this
Agreement, any interest in such amounts.  To the extent that you acquire a right
to receive all or a portion of any Special Bonus under this Agreement, such
right shall be no greater than the right of an unsecured general creditor of the
Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement represents the entire agreement with respect to the subject
matter described herein, provided that nothing in this Agreement shall adversely
affect the rights of the parties under the Employment Agreement or the
Consulting Agreement.
 
This Agreement shall be governed by and construed and enforced in accordance
with the law of the State of New York, without regard to the principles of
conflicts of law thereof.
 
Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach thereof shall be finally settled by arbitration by a single
arbitrator in accordance with the rules then in effect of the American
Arbitration Association in an arbitration in New York, New York.  Judgment upon
an award rendered by the arbitrator may be entered in any court of competent
jurisdiction.  To the extent that you prosecute or defend, whether by
arbitration or through a judicial proceeding, as dispute, controversy or claim
relating to this Agreement which results in a judgment, award or settlement in
your favor in any material respect, the Company shall reimburse you for all
reasonable fees and costs (including legal fees) incurred by you in such
successful prosecution or defense.
 
This Agreement may be executed in counterparts each of which shall be deemed an
original but which together shall constitute one and the same instrument.
 
Please confirm your acceptance of the above by signing and returning this letter
at your earliest convenience.
 
Sincerely,
 
MUELLER INDUSTRIES, INC.
 
By:    /s/ Gary C. Wilkerson                          
Name:  Gary C. Wilkerson
Title:  Vice President, General Counsel and Secretary
 
Accepted and agreed to on this 11th day of May 2011:
 
/s/ Harvey Karp                 
Harvey Karp
 
 
- 2 -
